Citation Nr: 1611962	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-49 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty naval service from October 1960 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for COPD.  

In November 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The Board remanded the claim in June 2011 and January 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, this claim must be remanded again.  As noted above, the Board remanded the claim in January 2014 for further development.  The VA examiner, was asked specific questions regarding the nature and etiology of the appellant's claimed lung disorder.  However, the examiner, who performed the August 2011 VA examination, did not address the directive set forth in the January 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Specifically, it was indicated that on the VA examination in August 2011, a chest x-ray from April 2011 was cited as showing hyperinflation suggestive of COPD and mild bibasilar linear atelectasis/scars.  During the examination, the VA examiner did not explain the significance, if any, of the x-ray findings of mild bibasilar linear atelectasis/scars.  Subsequent VA treatment records of a January 2012 x-ray, a May 2012 x-ray, and a May 2012 CT scan were noted in the remand.  The examiner was to clarify the significance, if any, of these additional x-ray findings, to include whether such findings may be related to the appellant's asbestos exposure.  Although the examiner provided another opinion in March 2014, and indicated that she had reviewed the aforementioned diagnostic tests, she did not address the significance, if any, of these findings, nor did she address if such findings were related to the appellant's asbestos exposure.  This should be done on remand.  

Further, in the August 2011 VA examination rationale, the VA examiner addressed that there were no signs and symptoms of COPD for 20 years after service, and the appellant's occupation as a hair dresser, but did not acknowledge reports by the appellant of having respiratory symptoms since service.  It was directed in the January 2014 remand that this should be clarified.  As a result of the January 2014 remand, a VA opinion was to be provided, clarifying the appellant's symptomatology since service in connection with the claim.  In the March 2014 VA medical opinion, the examiner addressed the appellant's occupation as a hair dresser and prior smoking history, but did not address his occupation in service as a gunner's mate (which is shown to have minimal exposure for asbestos), nor did she address his respiratory symptoms since service.  The March 2014 VA opinion was indicative of the same findings as the August 2011 VA examination and opinion.  Therefore, the VA medical opinion and addendum as to the appellant's lung disability is still incomplete.  See 38 C.F.R. § 4.2.  

The M21-1MR contains guidelines for the development of asbestos exposure cases.  Most relevant to this case, part (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate). 

Section (c) notes, in pertinent part, that disease-causing exposure to asbestos may be brief, and/or indirect.  

Section (d) notes that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.   

Section (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.   

An April 2013 chest x-ray, indicative of emphysema, was associated with the Virtual VA file.  The x-ray findings showed old healed granulomatous disease, and chronic parenchymal scarring.  Therefore, the appellant should be afforded an additional VA examination to determine if he does indeed have emphysema/COPD (lung disorder) due to asbestos exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the appellant for an appropriate VA examination for a respiratory disorder to include emphysema/COPD, claimed as due to asbestos exposure.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, to include pulmonary function testing, should be conducted.  A complete and detailed history should be obtained from the Veteran and recorded.

The examiner should describe and diagnose any current manifestations of any respiratory disability found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disorder had its onset during active service or is related to any in-service disease or injury, including exposure to asbestos while in the Navy.  In offering this opinion, the examiner must discuss these findings in connection with the guidelines set forth in M21-1MR regarding asbestos claims.  The examiner should discuss this in connection with the appellant's previously submitted document indicating that the appellant was a gunner's mate indicative of at least minimal exposure to asbestos during service.  

The examiner must note the significance of and discuss the x-ray findings regarding atelectasis, old healed granulomatous disease and scarring (from April 2011, January 2012, May 2012, and April 2013, and a CT scan from May 2012 (all previously cited)) in connection with whether any of these findings are at least as likely as not (50 percent probability or greater) related to the Veteran's exposure to asbestos during service.  

The examiner must address all symptoms during and since service claimed by the Veteran.

All findings and opinions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); See also Stegall v. West, 11 Vet. App. 268 (1998).   

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

